UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 CENTEX CORPORATION (Exact name of registrant as specified in its charter) Nevada 75-0778259 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 2728 N. Harwood Street, Dallas, Texas 75201 (Address of principal executive offices) (Zip code) Title of eachclass to be so registered Name of each exchange on which each class is to be so registered Preferred Stock Purchase Rights New York Stock Exchange, Inc. If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.þ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.¨ Securities to be registered pursuant to Section 12(g) of the Act:None Securities Act registration statement file to which this form relates: [N/A] (If applicable) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1.Description of Registrant’s Securities to be Registered. Effective February 24, 2009, the Executive Committee of the Board of Directors (the “Board”) of
